I am unable to concur in this opinion. A correct statement of the evidence has been made, and the authorities cited lay down and adopt the rules of law as stated in the opinion. The guiding rules which must be observed by this court when reviewing an order denying a motion for nonsuit or for judgment notwithstanding the verdict of the jury are *Page 292 
also correctly stated. That which moves me to voice this dissent is my feeling, as I read the opinion, that the court is not applying these rules, but is approaching the case from the standpoint of a trier of fact. As the opinion is based upon the question of assumption of risk and contributory negligence, I assume that the question of whether the appellant furnished the respondent with a reasonably safe place to work is regarded either as being foreclosed by the verdict of the jury or it is assumed, without deciding, that the appellant failed to do so. I shall therefore not discuss this question.
When one approaches the question of whether an employee has assumed the risk of the dangers incident to his employment, he must take the dangers as they are disclosed by the evidence, and then draw a conclusion of fact, not one of law, therefrom as to whether they are ordinary dangers incident to the employment or are open and apparent to one who uses his senses. As to whether they are such is a matter of opinion to be formed by the jurors, and such an opinion then ripens into the ultimate conclusion.
As a guide to the formation of the opinion and the drawing of the conclusion, the jurors should be informed by the court as to the rules of law set forth in the majority opinion. The dangers connected with the use of the place furnished respondent to work, as portrayed by the evidence referred to in the opinion, very clearly show a substantial element of hazard; and the jurors had not only the exclusive right to determine whether the dangers were ordinary ones incident to the employment or were so open and apparent that one using his senses should have been aware of them, but were also in a much better position to do so, and to form an opinion thereon, than are we viewing the case from the printed record. I think, when the statement is made by this court that the respondent assumed the risk of the dangers involved here, we are forming *Page 293 
an opinion of our own and a conclusion based thereon which our concept of the facts leads us to form, and, in so doing, we invade the province of the jury.
If this were a case where the respondent alleged that there were certain dangers connected with the place furnished him to work, and, at the trial, proved by his own evidence that no such dangers were present, or that he saw and appreciated them, then there would be no basis for the formation of an opinion by the jury on the subject, and his case would automatically fail. But here, the dangers were established by the evidence and furnished the basis for an opinion, one way or the other, as to whether they were incident to the employment or were open and apparent; and, when such an opinion was formed, the conclusion then to be drawn should be guided by the rules of law given by the court. If this case were here for trial de novo, or were I the trier of fact, I should be of the opinion from all the evidence that the risks connected with the place furnished to work were incident to the work being done and were all sufficiently open and so obvious that the respondent should have been aware of them; but, as I am only reviewing the record and am confronted with the opposite opinion of the jury and the view of the trial judge, who, having the same advantage as did the jurors, believed there was the basis for an opinion and a conclusion to be formed and drawn by the jury, I find that I must lay aside my concept of the factual situation and conclude that the decision of the questions involved should be arrived at by the jury.
I am also of the same view as to the question of the contributory negligence of the respondent.
Unless we approach the questions raised on motions for nonsuits, directed verdicts, and motions for judgments notwithstanding the verdicts from the foregoing angle, we shall find ourselves unconsciously reaching a conclusion based upon our concept of the facts, *Page 294 
rather than doing so only when the affirmative evidence of the plaintiff either wholly disproves his cause of action or establishes a defense thereto, and when the conclusion that such is the case is a legal conclusion and not a factual one.
The judgment should be affirmed.
MILLARD, BLAKE, and MALLERY, JJ., concur with GRADY, J.